 



Exhibit 10.11
LOOPNET, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated ‹GRANT DATE›
between LoopNet, Inc., a Delaware corporation (“Company”), and ‹EMPNO›‹NAME›
(the “Employee”), is entered into as follows:
     WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and
     WHEREAS, in order to give the Employee an incentive to continue in the
employ of the Company and to assure his or her continued commitment to the
success of the Company, the Compensation Committee of the Board of Directors of
the Company or its delegates (the “Committee”) has determined that the Employee
shall be granted units (“Stock Units”) representing hypothetical shares of the
Company’s Common Stock, with each Stock Unit equal in value to one share of the
Company’s Common Stock (the “Stock”), subject to the restrictions stated below
and in accordance with the terms and conditions of the LoopNet, Inc. 2006 Equity
Incentive Plan (the “Plan”), a copy of which can be obtained by written or
telephonic request to the Stock Plan Administrator.
     THEREFORE, the parties agree as follows:
1. Grant of Stock Units. Subject to the terms and conditions of this Agreement
and of the Plan, the Company hereby grants to the Employee Stock Units covering
‹SHARES› shares of Stock (the “Shares”).
2. Vesting Schedule. Subject to Employee’s not experiencing a Termination of
Employment during the following vesting period, the interest of the Employee in
the Stock Units shall vest as follows: one-fourth (1/4) of the Stock Units
Shares shall vest on the first anniversary of the Grant Date and one-fourth
(1/4) of the Stock Units shall vest on each annual anniversary for three years
thereafter. Therefore, provided the Employee has not experienced a Termination
of Employment prior to the close of business on the fourth anniversary of the
grant date, the interest of the Employee in the Stock Units shall become fully
vested on that date.
3. Benefit Upon Vesting. Upon the vesting of the Stock Units, the Employee shall
be entitled to receive, and the Company shall as soon as reasonably practicable
(but in no event more than 10 days following the applicable vesting date) issue
to the Employee, a number of Shares equal to the number of Stock Units that have
vested on the applicable vesting date subject to Section 6 below.
4. Restrictions.
(a) Except as otherwise provided for in this Agreement, the Stock Units or any
related rights granted hereunder may not be sold, pledged or otherwise
transferred until the Stock Units become vested in accordance with Section 2 and
the Shares are issued under

1



--------------------------------------------------------------------------------



 



Section 3. The period of time between the date hereof and the date the Stock
Units become fully vested is referred to as the “Restriction Period.”
(b) Except as otherwise provided for in this Agreement, if the Employee’s
employment with the Company is terminated at any time for any reason (including
as a result of the Employee’s death or disability (including a Total and
Permanent Disability) prior to the lapse of the Restriction Period, or the
Employee otherwise experiences a Termination of Employment during the
Restriction Period, all Stock Units granted hereunder that have not vested by
such termination date and that are held by the Employee as of such date shall be
forfeited by, and no further rights shall accrue to, the Employee.
5. No Stockholder Rights. Stock Units represent hypothetical shares of Stock.
During the Restriction Period, and except as otherwise provided for under the
Plan, the Employee shall not be entitled to any of the rights or benefits
(including without limitation any voting or dividend rights) generally accorded
to stockholders.
6. Taxes.
(a) The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Stock Units hereunder. In the
event that the Company or the Employer (as defined below) is required to
withhold taxes as a result of the grant or vesting of Stock Units, or otherwise,
the Company shall withhold from the Shares otherwise deliverable the Employee
pursuant to Sections 2 and 3 above a sufficient number of whole Shares of such
Stock as necessary (based upon the then-current Fair Market Value of the Stock)
to cover all applicable required withholding taxes and required social security
contributions on the date on which the amount first becomes includable in the
gross income of the Employee for applicable tax purposes (the “Tax Date”);
provided however that the Company may, but need not, instead permit the Employee
to satisfy on or in advance of the Tax Date such withholding and contributions
by delivering to the Company a check or through wire transfer of funds. The
Employee will receive a cash refund for any fraction of a surrendered Share not
necessary for required withholding taxes and required social security
contributions. To the extent that any surrender of Stock or payment of cash or
alternative procedure for such payment is insufficient to satisfy all such
obligations, the Employee authorizes the Company and/or the Employer to deduct
all applicable required withholding taxes and social security contributions from
the Employee’s cash or other compensation. The Employee agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.
The terms “required withholding taxes” and “required social security
contributions” refer to the applicable minimum statutory rates. To the extent
that any excess withholding is desired by the Employee, he or she shall arrange
with the Company or Employer (as appropriate), in advance of the Tax Date, to
satisfy such excess by delivering a check, through wire transfer of funds or
withholding from current cash compensation.

2



--------------------------------------------------------------------------------



 



(b) Regardless of any action the Company or the Employee’s actual employer that
is qualified to deduct tax at source (the “Employer”) takes with respect to any
or all income tax, social security, payroll tax, payment on account or other
tax-related withholding related to the Stock Units (“Tax-Related Items”), the
Employee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by him or her is and remains the Employee’s responsibility and
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this grant of Stock Units, including the vesting of Stock Units, subsequent
issuance of Stock related to such Stock Units or the subsequent sale of any
Stock acquired pursuant to such Stock Units; and (ii) do not commit to structure
the terms or any aspect of this grant of Stock Units to reduce or eliminate the
Employee’s liability for Tax-Related Items. The Employee shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of the Employee’s participation in the
Plan or the Employee’s receipt of Stock Units that cannot be satisfied by the
means previously described. The Company may refuse to deliver the benefit
described in Section 3 if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items (including if the
Employee’s cash compensation is not sufficient to satisfy such obligations).
7. Data Privacy Consent. The Employee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Employee’s personal data as described in this document by and among, as
applicable, the Employer, and the Company and its Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing the
Employee’s participation in the Plan. The Employee understands that the Company,
its Affiliates, its Subsidiaries and the Employer hold certain personal
information about the Employee, including, but not limited to, name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee’s favor for the purpose of implementing,
managing and administering the Plan (“Data”). The Employee understands that the
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Employee’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than the Employee’s country. The
Employee understands that he may request a list with the names and addresses of
any potential recipients of the Data by contacting the Stock Plan Administrator.
The Employee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Employee may elect to deposit any
Stock acquired under the Plan. The Employee understands that Data will be held
only as long as is necessary to implement, administer and manage participation
in the Plan. The Employee understands that he may, at any time, view Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Stock Plan Administrator in
writing. The

3



--------------------------------------------------------------------------------



 



Employee understands that refusing or withdrawing consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, the Employee
understands that he or she may contact the Stock Plan Administrator at the
Company.
8. Plan Information. The Employee acknowledges that the Employee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the investors section of the Company’s
website at http://www.loopnet.com. The Employee acknowledges that copies of the
Plan, Plan prospectus, Plan information and stockholder information are also
available upon written or telephonic request to the Stock Plan Administrator.
9. Employee Acknowledgments. By accepting this grant of Stock Units, the
Employee acknowledges and agrees that the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement. The Employee acknowledges that all decisions with respect to
future grants, if any, will be at the sole discretion of the Company. The
Employee’s participation in the Plan shall not create a right to further
employment with Employer and shall not interfere with the ability of Employer to
terminate the Employee’s employment relationship at any time with or without
cause and it is expressly agreed and understood that employment is terminable at
the will of either party, insofar as permitted by law. The Employee agrees that
stock units, stock unit grants and resulting benefits are an extraordinary item
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer and are outside the scope of the
Employee’s employment contract, if any. Stock units, stock unit grants and
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law. In the event that the Employee is not an employee of the
Company, this grant of Stock Units will not be interpreted to form an employment
contract or relationship with the Company, the Employer or any Subsidiary or
Affiliate of the Company. The Employee acknowledges that the future value of the
Shares is unknown, may increase or decrease from the date of grant or vesting of
the Stock Unit and cannot be predicted with certainty. In consideration of this
grant of Stock Units, no claim or entitlement to compensation or damages shall
arise from termination of this grant of Stock Units or diminution in value of
this grant of Stock Units resulting from the Employee’s Termination of
Employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of Applicable Laws).
10. Miscellaneous.
(a) The Company shall not be required to treat as the owner of Stock Units, and
associated benefits hereunder, any transferee to whom such Stock Units or
benefits shall have been so transferred in violation of this Agreement.

4



--------------------------------------------------------------------------------



 



(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at the
Employee’s address then on file with the Company.
(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee’s interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of the state of Delaware. In the event of any conflict
between the terms and provisions of the Plan and this Agreement, the Plan terms
and provisions shall govern. Capitalized terms used but not defined in this
Agreement have the meanings assigned to them in the Plan. Certain other
important terms governing this contract are contained in the Plan.
(e) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

              Accepted by Employee:       LOOPNET, INC.
 
           
 
      By:    
 
           
[Employee Name]
           
 
      Name:    
 
           
 
           
 
      Title:    
 
           

RETAIN THIS AGREEMENT FOR YOUR RECORDS

5